                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                 CR 18-99-GF-BMM

           Plaintiff,

    vs.                                   PRELIMINARY ORDER OF
                                          FORFEITURE
LOTHAR KONRAD KRAUTH,

           Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Lothar Konrad Krauth appeared before

the Court on April 8, 2019, and entered a plea of guilty to the Indictment. He also

admitted the forfeiture allegation. Krauth’s plea provides a factual basis and cause

to issue an Order of Forfeiture, pursuant to 18 U.S.C. § 2253.

      IT IS ORDERED:

             THAT Krauth’s interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 2253:

      •   Think Centre Computer Tower, Model C9U, S/N: MJLBLBD;
      •   Crucial Hard Drive, Model CT500MX200SSD1, S/N: 154310E33004;
      •   Crucial Hard Drive, Model CT1050MX300SSD1, S/N: 174619B96261;
      •   Crucial Hard Drive, Model CT512MX100SSD1, S/N: 15020E554269;
      •   Crucial Hard Drive, Model CT525MX300SSD1, S/N: 172417811C68;



                                         1
      • Seagate Portable Hard Drive, Model SRD0SD1, S/N: 100706585;
      • Western Digital Hard Drive, Model WD1600B012-RNN,
        S/N: WMAL92651649;
      • Crucial Hard Drive, Model CT512MX100SSD1, S/N: 14330CFC6475;
      • Lacie Hard Drive, Model MS25U2, S/N: 13791208282834K;
      • Lacie hard Drive, Model P2.5C2, S/N: 1262910080289G;
      • Crucial 16GB Thumb Drive, S/N: CUTT16G-000-101BL34401-
        16GBA0217;
      • Crucial 16GB Thumb Drive; Model BL111W7.RY, S/N: CUTT16G-
        000-101BL34401-16GBGA0217;
      • Lexar Thumb Drive, S/N: JDS75-256-1000-113 H 34365-
        256GBGA4715S;
      • Lexar Thumb Drive, S/N: JDS75-256-1000-113K34365-256GBGA4116;
      • SanDisk Cruzer 8GB, Model Cruzer, S/N: SDCZ36 (partially
        obliterated);
      • Transcend Compact Flash 4GB Card, Model Compact Flash, no S/N;
        and,
      • 37 DVDs and CDs.

      THAT the United States Marshals Service and Homeland Security

Investigations are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the




                                           2
Attorney General may direct, pursuant to 18 U.S.C. § 2253, and to make its

return to this Court that such action has been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.



      DATED this 30th day of April, 2019.




                                         3
